                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

vs.                                                                  CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

              Defendant.

      DEFENDANT’S RESPONSE TO THE UNITED STATES’ OPPOSED SEVENTH
        MOTION IN LIMINE FOR JUDICIAL NOTICE AND FOR A JUDICIAL
            DETERMINATION OF INDIAN COUNTRY LAND STATUS

       Defendant Julian Garcia, III, through his counsel of record, Robert J. Gorence of the Gorence

Law Firm, LLC, hereby responds to the United States’ Unopposed Tenth Motion in Limine for

Sworn Testimony via Video Conference as follows:

       Mr. Garcia does not oppose this Motion.

                                                     Respectfully submitted,

                                                     GORENCE LAW FIRM, LLC

                                                     /s/ Robert J. Gorence
                                                     Robert J. Gorence
                                                     300 Central Avenue SW, Suite 1000E
                                                     Albuquerque, NM 87102
                                                     Phone: (505) 244-0214
                                                     Fax: (505) 244-0888
                                                     Email: gorence@golaw.us

                                                     Attorneys for Defendant Julian Garcia
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                              2
